Civilian fay; incentive awards to Government employees. — Plaintiff sues to recover $4,102.50 which, amount he claims is due him for 19 awards based on his beneficial suggestions to the Department of the Navy during the period February 1960 through October 27,1964. Plaintiff bases his claim on the Government Employees Incentive Awards Act, 5 U.S.C. § 2121 et seq. Defendant contends that the denial of a cash award for a beneficial suggestion does not give rise to a cause of action in the Court of Claims since department heads have discretion with respect to the making of such a cash award. Upon consideration of the motions and plaintiff’s opposition thereto and without oral argument, the court concluded that plaintiff has failed adequately to assert in his petition (as supplemented by his exhibits) any facts suggesting the clear abuse of discretion which is a necessary prerequisite to any review by the court, if such review is available at all, and on the basis of Martilla v. United States, 118 Ct. Cl. 177, 181-182 (1950); Kempinski v. United States, 164 Ct. Cl. 451, 453 (1964), cert. denied, 377 U.S. 981; and Serbin v. United States, 168 Ct. Cl. 934 (1964), the court, on January 24,1966, ordered defendant’s motion be granted, plaintiff’s motion be denied, and the petition dismissed.